Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected claims 1-13 without traverse.

Information Disclosure Statement
IDS(es) submitted on 7/2/2020 has/have been considered.

Oath/Declaration
Oath submitted on 12/13/2019 has been accepted.

Drawings
The drawing(s) submitted on 12/13/2019 have been accept

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the closest prior art of Booij et al. (US 2019/0208381; hereinafter Booij) cannot singularly encompass all the features and 
said controller including an adapter locator configured to store a device-type parameter associated with a signal characteristic of communications between the portable device and said antenna, wherein said device-type parameter corresponds to a device-type of the portable device; 
said controller including a reference locator coupled to [[the]] said adapter locator, said reference locator configured to obtain from memory one or more reference parameters operable to facilitate determining location information based on a signal characteristic of communications wirelessly transmitted between a reference device and said object device, 
wherein said adapter locator is configured to affect an output of the reference locator based on the device-type parameter; and wherein said controller is configured to obtain said device-type parameter corresponding to the device-type of the portable device, said controller configured to determine location information with respect to the portable device relative to the object based on output from said adapter locator and said signal characteristic of communications wirelessly transmitted between the portable device and said object device”,
in combinations with all the rest of the features and limitations within the claim.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644